EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robyn Phillips, Reg. No. 39,330; on July 21, 2022.

The application has been amended as follows: 
In claim 14, line 1, “pretention” was deleted, and in its place, --resilient--  was inserted.

Drawings
The drawings were received on March 24, 2020.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a method of delivering an intravascular device to a target location, the method comprising, inter alia: navigating an intravascular device delivery system to the target location, the intravascular device delivery system comprising: an elongated member, the elongated member including a delivery catheter and a longitudinal axis; and a distal end cap located at a distal end of the delivery catheter, wherein the distal end cap includes: a radially elongate channel, the radially elongate channel extending generally transversely to the longitudinal axis, and wherein a connection member is located in the radially elongate channel, the connection member configured to move radially within the radially elongate channel between a retracted position and an extended position.
With respect to base claims 9 and 16, none of the prior art of record, alone or in combination, discloses a method of delivering an intravascular device to a target location, the method comprising, inter alia: navigating an intravascular device delivery system to a target location within a heart, the intravascular device delivery system comprising: an elongated member, the elongated member including a delivery catheter and a longitudinal axis; and a distal end cap located at a distal end of the delivery catheter, wherein the distal end cap including: a plurality of radially elongate channels, each of the plurality of radially elongate channels extending generally transversely to the longitudinal axis, and wherein each of a plurality of connection members is located in one of the plurality of radially elongate channels, each connection member being configured to move radially within a respective radially elongate channel between a retracted position and an extended position.
For comparison to the present invention, prior-art reference Schaeffer (U.S. Pat. No. 7,232,462), for example, teaches a method of delivering an intravascular device to a target location, the method comprising, inter alia: navigating an intravascular device delivery system to the target location, the intravascular device delivery system comprising: an elongated member, the elongated member including a delivery catheter and a longitudinal axis; and a distal end cap located at a distal end of the delivery catheter.  However, Schaeffer does not disclose that the distal end cap includes a radially elongate channel extending generally transversely to the longitudinal axis, nor does Schaeffer disclose a connection member located in a radially elongate channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771